 



EXHIBIT 10.60
SUTTON HILL PROPERTIES, LLC
SIDE LETTER REGARDING EFFECTIVE DATE OF SALE
September 19, 2005




Sutton Hill Capital L.L.C.
120 N. Robertson Boulevard
Los Angeles, California 90048




Re:   1001-1007 Third Avenue, New York, New York 10022



Dear Sirs:



Notwithstanding contrary dates appearing on the documents relating to the
transfer of the leasehold estate of the above property (the “Transaction”)
listed on Schedule A to this letter, it is agreed that the effective date of
transfer is today.
It is also understood that the Installment Sale Note in connection with the
Transaction shall also be deemed executed and delivered as of today’s date, and
that the payment of interest detailed in the second paragraph thereof shall be
amended accordingly, such that interest due on October 1, 2005 shall be
decreased to $24,750.00, and all subsequent payments of interest shall remain
unchanged.
[THE REMAINDER OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK]
500 CITADEL DRIVE, SUITE 300, COMMERCE, CALIFORNIA 90040

 



--------------------------------------------------------------------------------



 



SUTTON HILL PROPERTIES, LLC


By:                                                               
          S. Craig Tompkins
          President


CITADEL CINEMAS, INC.


By:                                                               
          S. Craig Tompkins
          Vice Chairman


READING INTERNATIONAL, INC.


By:                                                               
          S. Craig Tompkins
          Director — Business Affairs
ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:
SUTTON HILL CAPITAL L.L.C.

         
 
       
By:
       
 
 
 
James J. Cotter
Manager        

Page 2 of 3



--------------------------------------------------------------------------------



 



SCHEDULE A

     
1.
  Contract of Sale between Sutton Hill Capital L.L.C. and Sutton Hill
Properties, LLC
 
   
2.
  Installment Note
 
   
3.
  Guaranty by Reading International, Inc.
 
   
4.
  Assignment and Assumption of Lease between Sutton Hill Capital L.L.C. and
Sutton Hill Properties, LLC
 
   
5.
  License and Option Agreement between Sutton Hill Properties, LLC and Sutton
Hill Capital L.L.C.
 
   
6.
  Second Amendment to Amended and Restated Master Operating Lease

Page 3 of 3